NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              MAY 20 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

KATHLEEN THRASHER,                               No. 14-35739

              Plaintiff - Appellant,             D.C. No. 3:13-cv-00166-SLG

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                             Submitted May 14, 2015**
                                Anchorage, Alaska

Before: CANBY, BYBEE, and WATFORD, Circuit Judges.

       Kathleen Thrasher appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for Supplemental

Security Income. We review de novo the district court’s order affirming the ALJ’s

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of benefits. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). We

may “reverse only if the ALJ’s decision was not supported by substantial evidence

in the record as a whole or if the ALJ applied the wrong legal standard.” Id. We

will not reverse an ALJ’s decision on account of an error that is harmless. Id. at

1111. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Thrasher argues that the ALJ’s nondisability determination is unsupported

by substantial evidence because the ALJ failed to consider properly the evidence

from Thrasher’s mother and Thrasher’s past suicide attempts. She maintains that

when the evidence is properly considered, she fits the description of a hypothetical

individual that the vocational expert testified would be “preclude[d]” from all the

jobs he had testified to—in other words, she is “unable to engage in sustained work

activity for a full eight-hour workday on a regular and consistent basis.”

      The ALJ’s opinion discussed and considered evidence from Thrasher’s

mother, Janet Bordereiux. To the extent the ALJ discounted portions of

Bordereiux’s report and testimony, he offered germane reasons: Thrasher has few

limitations, functions independently on a daily basis, and medication helps control

her symptoms. See Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005)

(holding that “[i]nconsistency with medical evidence” constitutes a germane reason

for discrediting the testimony of a lay witness); see also Valentine v. Comm’r Soc.


                                          2
Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (holding that because “the ALJ

provided clear and convincing reasons for rejecting [the claimant’s] own subjective

complaints, and because [the lay witness’s] testimony was similar to such

complaints, it follows that the ALJ also gave germane reasons for rejecting [the lay

witness’s] testimony”). Thus, Bordereiux’s statements do not undermine our

conclusion that substantial evidence supports the ALJ’s determination that

Thrasher is capable of performing work limited to “one to three step tasks with

only simple, work-related decisions and few, if any, workplace changes,” when

given the proper medication.

      Next, Thrasher argues that the ALJ did not adequately consider and failed to

develop the record regarding evidence of Thrasher’s prior suicide attempts,

pointing to medical records suggesting that Thrasher had previously been

hospitalized for “suicidal behavior” and has a history of “multiple suicide attempts,

including drowning and overdosing.” She also contends that the ALJ

misunderstood the record with respect to Thrasher’s 2010 suicide attempt, arguing

that she had attempted suicide because she and a friend were “parting” and not

because they were “partying,” as the ALJ stated. To meet the required level of

severity for Thrasher’s mental impairments, the regulations require an ALJ to find,

among other things, “repeated episodes of decompensation, each of extended


                                          3
duration,” 20 C.F.R. Pt. 404, subpt. P, app. 1 §§ 12.04; 12.06; 12.09, defined as

“three episodes within 1 year, or an average of once every 4 months, each lasting

for at least 2 weeks,” id. § 12.00C.4.

      The administrative record is sufficiently clear to foreclose the possibility that

further factual development would have revealed three, post-onset episodes of

decompensation, taking place within one year or an average of once every four

months, and lasting for at least two weeks each, as required under the regulations.

Accordingly, the record is not sufficiently ambiguous to trigger the ALJ’s duty to

develop the record further. See Mayes v. Massanari, 276 F.3d 453, 459–60 (9th

Cir. 2001). Even if it was, the ALJ’s failure was harmless. See Matthews v.

Shalala, 10 F.3d 678, 681 (9th Cir. 1993). The ALJ’s misreading of the record

regarding Thrasher’s 2010 suicide attempt was also, at most, harmless error.

Molina, 674 F.3d at 1115. Whether Thrasher attempted suicide as a result of

“parting” or partying with a friend, the result is the same: She suffered one episode




                                          4
of decompensation, which is not sufficient to establish the required level of

severity for her mental impairments.1

      Finally, in her reply brief, Thrasher raises two new arguments not addressed

in the opening brief: (1) the agency failed to assess depression as a medically

determinable impairment; and (2) the agency failed to assess the opinions of

Thrasher’s treating physician, Dr. Dipreta. These arguments are waived because

they were not raised in the opening brief. Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999). In any event, they lack merit. The ALJ concluded that Thrasher

has “affective disorder,” which encompasses depression, and acknowledged

Thrasher’s “[c]omplaints of depression,” the impact of medication on her

depression, the effect of alcohol on her depression, and signs of recovery from

depression. Moreover, the ALJ cited to at least five of Dr. Dipreta’s reports and

relied in large part on those reports to conclude that Thrasher’s symptoms could be

controlled using medication. Thus, there is no merit to Thrasher’s argument that

the ALJ failed to consider either depression or Dr. Dipreta’s medical opinions.

      1
         Thrasher also contends that the ALJ’s failure to properly consider
evidence at step 2 carried forward to infect the analysis at steps 3 and 4, citing
Keyser v. Comm’r of Soc. Sec. Admin., 648 F.3d 721, 726 (9th Cir. 2011). Keyser
is inapposite. Keyser held that an ALJ’s failure to make explicit findings regarding
the four functional areas is not harmless where the claimant presents a “colorable
claim of mental impairment.” Id. Here, by contrast, the ALJ made explicit,
narrative findings in each of the functional areas.

                                          5
      In sum, substantial evidence supports the ALJ’s conclusion that Thrasher is

not disabled within the meaning of the Social Security Act.

      AFFIRMED.




                                         6